Citation Nr: 9935346	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  96-30 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

1.  Entitlement to service connection for an undiagnosed 
illness manifested by multiple joint pain, myalgia, and loss 
of use of hands.

2.  Entitlement to service connection for an undiagnosed 
illness manifested by insomnia.

3.  Entitlement to service connection for an undiagnosed 
illness manifested by memory loss.

4.  Entitlement to service connection for an undiagnosed 
illness manifested by a respiratory condition.

5.  Entitlement to service connection for an undiagnosed 
illness manifested by fatigue.

6.  Entitlement to service connection for depression.

7.  Entitlement to service connection for peptic ulcer 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from June 1984 
to August 1984 and from October 1986 to February 1987; and 
served on active duty from October 1990 to May 1991.

This appeal arises from September 1994 and March 1996 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana, which denied the 
benefits claimed on appeal.  


FINDINGS OF FACT

1.  The veteran's symptoms of joint pain, myalgia, loss of 
use of hands, and insomnia have been associated with known 
clinical diagnoses of neuropathy of the left wrist, carpal 
tunnel syndrome, fibromyalgia, and sleep apnea.

2.  The veteran's mild to moderate memory loss has been 
associated with a known clinical diagnosis of anxiety with 
depressive features.

3.  The veteran's respiratory condition is essentially 
manifested by a chronic daily dry cough and is not shown to 
be productive of any impairment in earning capacity.

4.  The veteran's chronic fatigue has been associated with 
the known clinical diagnoses of somatization or somatiform 
disorder, conversion disorder, obesity, and moderate 
obstructive sleep apnea with reduced sleep efficiency.

5.  There is no medical evidence containing a clear diagnosis 
of depression.

6.  The veteran is not shown by competent medical evidence to 
have peptic ulcer disease which has a nexus or relationship 
to service.  

7.  There is no competent medical evidence which links any of 
the veteran's diagnosed physical or psychiatric disorders 
with his active military service.


CONCLUSIONS OF LAW

1.  The claim for service connection for an undiagnosed 
illness manifested by multiple joint pain, myalgia, and loss 
of use of hands is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim for service connection for an undiagnosed 
illness manifested by insomnia is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim for service connection for an undiagnosed 
illness manifested by memory loss is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  The claim for service connection for an undiagnosed 
illness manifested by a respiratory condition is not well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

5.  The claim for service connection for an undiagnosed 
illness manifested by fatigue is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

6.  The claim for service connection for depression is not 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).

7.  The claim for service connection for peptic ulcer disease 
is not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, The Board notes the veteran's May 
1999 letter (and others) alleging that service medical 
records which have been lost, destroyed or deliberately 
withheld would prove his claim.  However, it appears that the 
VA has taken all administrative actions reasonably likely to 
obtain the veteran's existing service medical records.  
Enclosures attached to the veteran's letter indicate that 
certain medical records were provided to the "Department of 
Indiana Veterans Affairs" by the National Personnel Record 
Center (NPRC).  However, the RO requested and received all 
the veteran's service medical records from NPRC in November 
1993, and there is no indication that records obtained by VA 
were less complete than those apparently furnished to a 
department of the State of Indiana.  To ensure completeness 
of the record, the RO made additional letter requests for 
medical information to the Military Department of Indiana, 
and to the Commanding Officer of the veteran's Indiana Army 
National Guard unit.  Records received as a result of those 
requests duplicated evidence already contained in the claims 
file.  Military medical records in the veteran's file are 
dated through July 1992.  If other of the veteran's records 
have been lost, destroyed or withheld by party or parties 
unknown, as alleged, then they are unavailable to VA.  In 
such a case, it is not a breach of duty for the VA to decline 
further attempts to obtain them.  Cf. Counts v. Brown, 6 
Vet.App. 473, 477 (1994), citing for comparison, Porter v. 
Brown, 5 Vet.App. 233, 237 (1993).  Accordingly, the Board 
concludes that no further action is required here to satisfy 
VA's duty to assist the veteran in obtain service medical 
records.  Id., 38 U.S.C.A. § 7104(a).

Service Connection for Joint Pain, Myalgia, Loss of Use of 
Hands and Insomnia, Claimed as a Result of an Undiagnosed 
Illness

The veteran has claimed entitlement to service connection for 
joint pain, myalgia, loss of use of hands and insomnia as a 
result of an undiagnosed illness, stemming from his service 
in the Persian Gulf.  The law (38 U.S.C.A. § 1117 (West, 
Supp. 1999)) provides for presumptive service connection in 
cases where a veteran offers competent, objective medical or 
lay evidence of a chronic disability resulting from an 
undiagnosed illness which became manifest during service on 
active duty in the Armed Forces in the Southwest Asia theater 
of operations (SWA) during the Persian Gulf War (PGW), or 
that became manifest to a degree of 10 percent or more 
between the end of his service in that theater during the PGW 
and the present date.  See 38 C.F.R. § 3.317; see also 
"Compensation for Certain Undiagnosed Illnesses," 62 Fed. 
Reg. 23138-23139 (1997) (effective Nov. 2, 1994, codified at 
38 C.F.R. § 3.317(a)(1)(i), retroactively extending 
presumptive period for service connection for certain 
undiagnosed illnesses to December 31, 2001).

The medical evidence of record indicates that the veteran has 
been diagnosed as suffering from neuropathy of the left 
wrist, carpal tunnel syndrome, fibromyalgia, and sleep apnea.  
Medical examiners have associated the symptoms related to 
these diagnoses with the joint pain, myalgia, loss of use of 
hands, and insomnia claimed by the veteran.  Under 
38 U.S.C.A. § 1117, VA may pay compensation to any Persian 
Gulf veteran "suffering from a chronic disability resulting 
from an undiagnosed illness (or combination of undiagnosed 
illnesses)."  By regulation, VA has determined that these 
may include, inter alia, symptoms such as fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system, 
sleep disturbances, gastrointestinal signs or symptoms and 
cardiovascular signs or symptoms.  See 38 C.F.R. § 3.317(b).  
However, the symptoms "cannot be attributed to any known 
clinical diagnosis."  38 C.F.R. § 3.317(a)(1)(ii) (emphasis 
added).  The VA General Counsel's office (whose opinions are 
binding on the Board, see 38 U.S.C.A. § 7104(c); 38 C.F.R. 
§ 19.5), has further determined that service connection may 
not be presumptively established under 38 U.S.C. § 1117(a) 
"for any diagnosed illness, regardless of whether the 
diagnosis may be characterized as poorly defined."  See 
VAOPGCPREC 8-98 (O.G.C. Prec. 8-98), 63 Fed. Reg. 56703 
(1998) (emphasis added). 

In Sabonis v. Brown, 6 Vet.App. 426 (1994), the United States 
Court of Appeals for Veterans Claims (Court) held that in 
cases in which the law and not the evidence is dispositive, a 
claim for entitlement to VA benefits should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  Id. at 
430.  Since all the veteran's symptoms related to joint pain, 
myalgia, loss of use of hands and insomnia are accounted for 
by known clinical diagnoses, his claims for service 
connection for those symptoms under the presumptive 
provisions of 38 U.S.C.A. § 1117 must be denied on this 
basis.

However, in Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994), 
the United States Court of Appeals for the Federal Circuit 
held that when an appellant is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  That is, the material in the claims file must 
be evaluated to determine whether there is at least 
evidentiary equipoise as to the question of whether any 
currently diagnosed condition is related to an illness or 
injury sustained or manifested by the veteran while on active 
duty.  Id. at 1044; 38 U.S.C.A. §§ 1113(b), 1116.

The general law governing service connection provides that VA 
may pay compensation for "disability resulting from personal 
injury or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service."  38 U.S.C.A. § 1110 (West 1991).  In making a 
claim for service connection on a direct basis, however, the 
veteran has the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  See Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).

 The veteran's demobilization physical examination, conducted 
in April 1991, reported no myalgia, loss of use of hands, 
insomnia and/or joint pain following the veteran's return 
from SWA (other than back pain noted by the examiner as 
related to sleeping in a sleeping bag during deployment).  No 
symptoms related to myalgia, loss of use of hands, joint 
pain, or insomnia were treated, according to the service 
medical records available in the claims file.

From 1995 through 1997, the veteran was treated for sleep 
disturbance, with a resulting diagnosis of sleep apnea, which 
was treated.  A May 1997 examination by a private physician 
(Mosaab Hasan, M.D.) incident to the veteran's claim for 
Social Security Administration (SSA) benefits continued a 
diagnosis of sleep apnea and provided no other potential 
etiology for the insomnia.  No medical evidence, government 
or private, indicates complaints or treatment for any of the 
claimed conditions within one year following the veteran's 
release from active duty.  Moreover, no health care 
professional has linked the veteran's symptoms or diagnosed 
conditions to his active military service.

Dr. Hasan's examination report in June 1997 does note the 
veteran's reported history of "sleeping problems with joint 
pains, [and] memory loss which probably fits within the Gulf 
War Syndrome."  However, all these symptoms are otherwise 
accounted for by known clinical diagnoses and cannot, 
therefore, be considered for service connection based on the 
veteran's SWA service.  The veteran's various VA physical 
examination reports contain some laboratory results which are 
out of normal ranges, although the overall results were 
characterized as "essentially unremarkable" by an examiner 
in July 1994.  In February 1997, a VA physician reviewed 
laboratory results dated from January 1995 to March 1996, and 
cited various conditions which could potentially produce the 
out-of-range results of various tests.  The veteran was not 
diagnosed by the reviewer as having any of the conditions 
cited, and the reviewer did not express any opinion regarding 
the etiology of any of the abnormal results in the veteran's 
case.

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997).  For disorders subject to 
presumptive service connection, the nexus requirement may be 
satisfied by evidence of manifestation of the disease to the 
required extent within the prescribed time period, if any.  
See Traut v. Brown, 6 Vet.App. 495, 497 (1994); Goodsell v. 
Brown, 5 Vet.App. 36, 43 (1993).

Service connection for a condition may also be granted under 
38 C.F.R. § 3.303(b) where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period, and that the 
condition still exists.  The evidence must be from a medical 
professional unless it relates to a condition which, under 
the Court's prior holdings, lay observation is competent to 
establish the existence of the disorder.  If a condition is 
deemed not to have been chronic, service connection may still 
be granted if the disorder is noted during service or a 
presumptive period, continuity of symptomatology is shown 
thereafter, and competent evidence (medical or lay) links the 
veteran's present condition to those symptoms.  Id.; Savage 
v. Gober, 10 Vet.App. 488, 495-497 (1997).

After reviewing the evidence, the Board again observes that 
there is no competent (i.e., medical) evidence suggesting 
that the veteran's joint pain, myalgia, loss of use of hands 
and/or insomnia are related to or otherwise had their origin 
during the veteran's period of active military service.  The 
veteran contends that these conditions did originate during 
his active duty in SWA, and suggests a relationship between 
his symptoms and possible exposure to nerve gas, other 
chemicals and/or smoke.  However, lay testimony is not 
competent to prove a matter requiring medical expertise.  See 
Layno v. Brown, 6 Vet.App. 465, 469 (1994); Fluker v. Brown, 
5 Vet.App. 296, 299 (1993); Moray v. Brown, 5 Vet.App. 211, 
214 (1993); Cox v. Brown, 5 Vet.App. 93, 95 (1993); Grottveit 
v. Brown, 5 Vet.App. 91, 92-93 (1993); Clarkson v. Brown, 4 
Vet.App. 565, 567 (1993).  It is the province of trained 
health care professionals to enter conclusions which require 
medical opinions as to causation, Jones v. Brown, 7 Vet.App. 
134, 137 (1994), and, since he has no medical expertise, the 
lay opinion of the veteran does not provide a basis upon 
which to make any finding as to the origin or development of 
his condition.  See Espiritu v. Derwinski, 2 Vet.App. 492, 
494-5 (1992).  Accordingly, in the absence of competent 
supporting medical evidence, the veteran's claim for service 
connection for joint pain, myalgia and loss of use of hands 
on a direct basis is not well grounded.

Service Connection for an Undiagnosed Illness Manifested by 
Memory Loss

The veteran appears to have first manifested objectively 
detectable memory loss during a June 1997 VA examination, at 
which time he was said to have exhibited mild to moderate 
memory losses associated with a diagnosis of anxiety.  
Results of clinical testing suggesting a greater degree of 
loss were discounted as invalid by the examiner, in view of 
earlier inconsistent medical and psychiatric examination 
reports.  Reports of private medical examinations conducted 
in January and February 1997 show no substantial memory 
impairment, and assess the veteran's long-term memory as 
intact.  

As noted above, since the veteran's memory loss is attributed 
to a known clinical diagnosis, service connection may not be 
presumptively granted under the law relating to undiagnosed 
illnesses.  See 38 U.S.C. § 1117(a); 38 C.F.R. 
§ 3.317(a)(1)(ii); VAOPGCPREC 8-98, 63 Fed. Reg. 56703.

In addition, the veteran has not provided competent evidence 
which either demonstrates continuity of symptomatology of his 
present condition (i.e., memory loss associated with anxiety) 
following his release from active duty in May 1991, or 
otherwise provides a nexus between his current memory loss 
and his active military service.  See 38 U.S.C.A. §§ 1110, 
5107; 38 C.F.R. § 3.303; Epps, 126 F.3d at 1468.  The 
coincidental appearance of symptoms of anxiety-related memory 
loss at a point more than one year after active duty, coupled 
with the veteran's personal belief that the symptoms are 
related to this duty, is not sufficient to establish service 
connection.   See 38 C.F.R. § 3.303(b); Savage, 10 Vet.App. 
at 495-497.  Accordingly, the claim must be denied as not 
well grounded on a direct basis.

Service Connection for an Undiagnosed Illness Manifested by a 
Respiratory Condition

The medical evidence of record indicates that the veteran 
suffered from episodes of bronchitis prior to his service in 
SWA.  In what appears to be late 1986, during a period of 
National Guard initial officer training (AGOBC 1-87), the 
veteran was treated for respiratory and other symptoms which 
were diagnosed as bronchitis.  Medical records provided by 
one of the veteran's private physicians, David M. Cross, 
M.D., also report treatment for bronchitis, in May 1990.  
When the veteran was examined for recall to active duty, in 
October 1990, no respiratory conditions were noted.  The 
report of medical history prepared by the veteran's for his 
April 1991demobilization physical examination includes a 
physician's summary, which notes wheezing, shortness of 
breath and cough, assessed as "recurrent bronchitis."  The 
April 1991 medical examination report itself, however, 
characterizes his lungs and chest as normal, with no defects 
noted.  In November 1992, the veteran was treated for flu 
symptoms, including a cough, sore throat, headache and 
fatigue, but these symptoms appear to have been acute, 
resolving after treatment.  The veteran's stated complaints 
at the time of his March 1993 Persian Gulf Registry 
examination included chronic cough and shortness of breath, 
which were diagnostically related to chronic bronchitis.  The 
examiner did not link any of these conditions to the 
veteran's service in SWA.  In June 1993, the veteran was 
examined for possible admission to a clinical research study 
conducted by Physicians Research Group.  A history and self-
assessment provided by the veteran for that examination 
reported his health as "[v]ery good," with general health 
"[a]bout the same" as over the prior year, and no 
limitations in any activities due to health issues.  The 
veteran endorsed the statement "I am as healthy as anybody I 
know," as "[d]efinitely true," with no doctors' office, 
emergency room or urgent care center visits over the prior 
year. 

A subsequent VA examination, in July 1994, noted recurrent 
shortness of breath and chronic dry cough by history, with a 
clinically normal examination, including a chest X-ray.  A 
chest X-ray taken in March 1995 was said to show minimal 
bibasilar atelectasis, with no evidence of bronchiectasis or 
pulmonary nodule adenopathy.  Pulmonary function testing has 
reportedly been normal.  The veteran was scheduled for a 
further VA examination in September and November 1997, but 
explicitly refused to report after being notified of the 
necessity of the examination, indicating that he would submit 
a contemporaneous SSA disability examination instead.  The 
May 1997 SSA examination found the lungs clear with 
symmetrical breath sounds, no crackles, wheezes or rhonchi, 
and no chest deformities.  The veteran complained of a 
chronic cough, which he reportedly treated with an inhaler.  
No impression suggestive of any respiratory disability or 
relative to any respiratory condition was noted.  VA 
outpatient treatment records dating from March 1993 show 
consistent complaints of a daily dry cough.

Initially, to the extent that the veteran's respiratory 
symptoms are attributable to a known clinical diagnosis, 
chronic or recurrent bronchitis, service connection may not 
be presumptively granted under the law relating to 
undiagnosed illnesses.  See 38 U.S.C. § 1117(a); 38 C.F.R. 
§ 3.317(a)(1)(ii); VAOPGCPREC 8-98, 63 Fed. Reg. 56703.  
However, the veteran has asserted that his reported daily dry 
cough cannot be associated with chronic bronchitis, since it 
occurs at times when his bronchitis is not active or acute.  
This assertion is supported by the VA outpatient treatment 
and examination records, noted above, which show consistent 
complaints of a daily cough in the absence of any indication 
of bronchitis.  No other diagnosis has been suggested for the 
veteran's cough.

As noted above, VA may only pay compensation for a 
"disability."  See, e.g., 38 U.S.C.A. §§ 1110, 1117, 1131; 
38 C.F.R. §§ 3.303, 3.317.  The Court has indicated it will 
rely on the definition of disability contained in 38 U.S.C.A. 
§ 1701(1), which states: "The term 'disability' means a 
disease, injury, or other physical or mental defect."  See 
Allen v. Brown, 7 Vet.App. 439, 444 (1995).  However, the 
Court has limited this definition of disability "to refer to 
impairment of earning capacity due to disease, injury, or 
defect, rather than to the disease, injury, or defect 
itself."  Allen, 7 Vet.App. at 448 (emphasis added).  See 
also 38 C.F.R. § 4.1 (disability ratings reflect "average 
impairment in earning capacity").  The law governing 
compensation for disabilities occurring in Persian Gulf War 
veterans requires that any undiagnosed illness be "manifest 
to a degree of 10 percent or more" before a presumption of 
service connection may apply.  38 U.S.C.A. § 1117(a)(2).

In evaluating whether the veteran's daily dry cough 
constitutes a "disability" within the meaning of the law, 
the Board has reviewed the schedule of ratings for the 
respiratory system contained at 38 C.F.R. § 4.97.  The 
Diagnostic Codes which contain rating criteria involving 
coughing appear limited to Diagnostic Code 6601 and 
Diagnostic Code 6839.  In both cases, the cough must be 
productive (not dry) to warrant a compensable ("10 percent 
or more") rating.  In the case of Diagnostic Code 6601, for 
rating bronchiectasis, there must also be an acute infection 
requiring a course of antibiotics at least twice a year.  
Diagnostic Code 3839, evaluating mucormycosis and other 
mycotic lung diseases, requires either a productive cough or 
hemoptysis.  

Since the evidence does not demonstrate that the veteran's 
daily dry cough constitutes a disability warranting 
assignment of a rating "of 10 percent or more," there is no 
basis for granting service connection under the provisions of 
38 U.S.C.A. § 1117.  In addition, since the veteran's cough 
is not shown to constitute a "disability," the Court's 
requirement for a "medical diagnosis of a current 
disability" has not been met, and the veteran's claim is not 
well-grounded on a direct basis.  Epps, 126 F.3d at 1468.

Service Connection for an Undiagnosed Illness Manifested by 
Fatigue

The veteran's service medical records, including his April 
1991 demobilization examination, contain no complaints or 
objective clinical indications of fatigue, with the first 
apparent report of this condition being the veteran's 
December 1993 letter to the RO requesting that fatigue and 
lack of energy be added to his compensation claim.  In 
November 1992, the veteran's private physician noted 
complaints of "fatigue," together with sore throat, cough 
and headache, over the prior two to three days, but these 
were assessed as flu symptoms.  VA examinations in May and 
November 1993 do not contain any reports of tiredness or 
fatigue, although fatigue is noted in a July 1994 VA 
examination report.  Thereafter, the veteran consistently 
reported fatigue to medical care providers and examiners.  
Several possible non-exclusive etiologies for the veteran's 
fatigue have been suggested, including somatization or 
somatiform disorder, conversion disorder, obesity, and 
moderate obstructive sleep apnea with reduced sleep 
efficiency.  None of these diagnoses have been related to the 
veteran's active service by a medical professional.

The Board finds that the existence of multiple compatible 
alternative diagnoses for the veteran's fatigue does not 
warrant classification of this symptomatology as an 
undiagnosed illness.  Each of the above-mentioned diagnoses 
is a valid clinical diagnosis, and in each case, the provider 
has provided a supporting rationale and factual basis for his 
or her diagnosis.  In reaching medical conclusions, VA 
adjudicators are limited to consideration of the competent 
medical evidence or opinions of record and may not rely upon 
their own "unsubstantiated medical judgment."  See Allday 
v. Brown, 7 Vet.App. 517, 527 (1995); Colvin v. Derwinski, 1 
Vet.App. 171, 175 (1991).  This injunction must apply equally 
where the Board is asked to conclude that an illness is 
"undiagnosed."  Accordingly, service connection for fatigue 
may not be presumptively granted under the provisions of 
38 U.S.C. § 1117.  See also 38 C.F.R. § 3.317(a)(1)(ii); 
VAOPGCPREC 8-98, 63 Fed. Reg. 56703.

In analyzing the veteran's claim for service connection on a 
direct basis, the Board reiterates that none of the various 
diagnoses offered for the veteran's fatigue, either by VA or 
private medical care providers, have suggested an etiological 
link to the veteran's active military service in SWA.  The 
veteran's fatigue is not shown to have existed at the time of 
his separation from active duty, and was not noted as a 
complaint on his April 1991 demobilization medical history or 
on the April 1991 demobilization physical examination report.  
Fatigue the veteran reported to his private physician in 
November 1992 was attributed to an acute case of flu.  The 
veteran's initial reports of persistent fatigue appear to 
have been made at his May 1993 Persian Gulf Registry 
examination, and have generally continued from this date.  
However, his symptoms have not been continuous, as evidenced 
by his representations on the June 1993 history and self-
assessment he provided to Physicians Research Group.  This 
specifically noted, e.g., that he felt "full of pep" most 
of the time and only felt "tired" or "worn out" a little 
of the time.

Accordingly, because the veteran is shown not to have been 
suffering from chronic fatigue at the time he was released 
from active duty (or within one year thereafter), because his 
symptoms of chronic fatigue have not been continuous, and 
because no competent evidence links his presently reported 
chronic fatigue to any period of active duty, the claim for 
service connection is not well grounded on a direct basis.  
See 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303; Savage, 10 
Vet.App. at 495-497.

Service Connection for Depression (Including Anxiety and Mood 
Disorder)

The veteran has claimed entitlement to compensation for 
depression.  However, there is no medical evidence containing 
a clear clinical diagnosis of depression.  For a claim to be 
well grounded, the evidence must include a medical diagnosis 
of a current disability.  Epps, 126 F.3d at 1468.  
Accordingly, in the absence of any competent medical evidence 
of depression, the veteran's claim for service connection for 
depression must be denied.  Id.; see also 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

In November 1995, the veteran received a VA mental disorders 
examination incident to his multiple physical complaints.  An 
Axis I diagnosis states, "Rule out somatization disorder.  
Major depression."  From the context of the report, however, 
it is evident that depression is a condition which, like 
somatization disorder, the examiner believed required further 
review to "rule out" as a cause of the veteran's symptoms.  
He noted that the MMPI "suggested a somatiform disorder with 
mild depressive features," and recommended referral to the 
VA psychiatric outpatient clinic for evaluation and treatment 
of "mood disorder and his somatiform disorder."  No prior 
or subsequent VA or private examinations have suggested a 
diagnosis of depression.  There is no suggestion in the 
report of any etiological link between the veteran's 
psychiatric symptoms and his active duty. A diagnosis of 
anxiety (with related memory impairment) was offered in June 
1997, and has been previously discussed.  This appears 
consistent with the "mood disorder" referred to in the 
November 1995 VA examination report.  However, there is no 
medical evidence which suggests that anxiety (as a 
psychiatric diagnosis) was manifest during the veteran's 
period of active military service, or is related to his 
active duty in any other way.  Accordingly, any claim for 
service connection for anxiety-related symptoms or a mood 
disorder must be denied as not well grounded.  See 
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303; Epps, 126 F.3d 
at 1468; Savage, 10 Vet.App. at 495-497.

Service Connection for Peptic Ulcer Disease

The veteran has claimed entitlement to service connection for 
peptic ulcer disease (PUD), asserting that this condition was 
incurred during or aggravated by his service in SWA.  Service 
medical records show that the veteran had no epigastric 
complaints related at the time he was recalled to active duty 
in October 1990, but that he reported "stomach or intestinal 
trouble" on his April 1991 demobilization medical history.  
The only intestinal trouble noted by the examining physician, 
however, was bleeding with bowel movements, for which the 
veteran indicated he would seek treatment with his private 
physician.  Clinically, the veteran's abdomen and viscera 
were evaluated as normal.  Treatment notes prepared by Dr. 
Cross from June 1991 to November 1992 do not discuss any 
stomach condition.  In June 1993, however, the veteran 
applied for inclusion in a clinical research study conducted 
by Physicians Research Group (PRG) involving treatment of 
duodenal ulcers.  His chief complaints was epigastric pain.  
After an examination, the veteran was determined not to have 
a duodenal ulcer.  However, an upper GI endoscopy and 
biopsies revealed a gastric (antral) ulcer, hiatal hernia 
with esophageal ulcers and esophagitis.  Neither the clinical 
report nor an April 1994 letter from PRG to the RO provide 
any link between the veteran's diagnosed epigastric 
conditions and his active military service, nor is there any 
suggestion that the diagnosed conditions are related to the 
complaints of blood with bowel movements noted at the time of 
the veteran's demobilization physical examination.

At his November 1993 VA medical examination, the veteran 
reported a history of gastroesophageal reflux disease (GERD), 
although this is not a diagnosis noted in the PRG materials.  
The veteran discussed the endoscopy results with the 
examining physician, and denied any hematemesis, bright red 
blood per rectum, or melena.  He reported occasional 
abdominal pain in the left upper quadrant associated with 
heartburn, though he reported this was relieved with 
antacids.  Clinical testing revealed no blood in the stool.  
The examiners' diagnoses included probable GERD, with 
persistent esophageal and gastric ulcers per the veteran's 
history, "but this cannot be confirmed."  The examiner did 
not related these diagnoses to the veteran's active duty.

In January and May 1997, the veteran received general medical 
examinations for SSA purposes.  These do not appear to have 
involved laboratory testing or a review of prior medical 
records, and the examiners apparently relied solely upon the 
medical history as reported by the veteran for background.  
In the January 1997 examination, the veteran reported that he 
had been diagnosed with a bleeding ulcer and complained of 
abdominal pain.  The examiner made no diagnosis relative to 
an epigastric condition, but noted the veteran's self-
reported history of Crohn's Disease and Gulf War Syndrome.  A 
psychosomatic component or basis for the extensive 
symptomatology was suggested.  The May 1997 examiner noted 
the veteran's report of peptic ulcer disease and vomiting 
blood, but found no objective gastrointestinal abnormalities 
on examination.  His impressions included a diagnosis of 
peptic ulcer disease, but there is no apparent basis, other 
than the veteran's self-reported history, for such a finding.  
Both the January and May 1997 examiners note that the 
veteran's reported symptoms are consistent with "Gulf War 
Syndrome," but neither examiner explicitly relates any of 
the veteran's complaints to his active service in SWA.

The Board finds that the veteran's claim for service 
connection for peptic ulcer disease must be denied as not 
well grounded, because there is no medical evidence of a 
nexus between any in-service disease or injury and the 
claimed condition (which the Board has interpreted to include 
GERD, a gastric (antral) ulcer, hiatal hernia with esophageal 
ulcers and esophagitis).  See Epps, 126 F.3d at 1468.  Nor is 
there any medical evidence of manifestation of an epigastric 
condition to the required extent within a year following 
service or of in-service occurrence of a claimed condition 
with continuity of symptomatology thereafter.  Id.; see also 
38 U.S.C. § 5107(a), 38 C.F.R. § 3.303; Savage, 10 Vet.App. 
at 495-497; Traut, 6 Vet.App. at 497; Goodsell, 5 Vet.App. at 
43.  The SSA examiners' characterization of the veteran's 
reported symptoms as consistent with "Gulf War Syndrome" 
cannot be accepted as medical evidence sufficient to 
establish an etiological nexus because it relies solely on 
the histories of symptomatology, diagnoses, and circumstance 
of incurrence reported by the veteran.  As the Court has 
noted, transcription of a history provided by a veteran does 
not transform that information into competent medical 
evidence merely because the transcriber happens to be a 
medical professional.  Leshore v. Brown, 8 Vet.App. 406, 409 
(1995).


ORDER

Evidence of a well grounded claim not having been submitted, 
service connection for an undiagnosed illness manifested by 
multiple joint pain, myalgia, and loss of use of hands is 
denied.

Evidence of a well grounded claim not having been submitted, 
service connection for an undiagnosed illness manifested by 
insomnia is denied.

Evidence of a well grounded claim not having been submitted, 
service connection for an undiagnosed illness manifested by 
memory loss is denied.

Evidence of a well grounded claim not having been submitted, 
service connection for an undiagnosed illness manifested by a 
respiratory condition is denied.

Evidence of a well grounded claim not having been submitted, 
service connection for an undiagnosed illness manifested by 
fatigue is denied.

Evidence of a well grounded claim not having been submitted, 
service connection for depression, to include anxiety with 
depressive features, is denied.

Evidence of a well grounded claim not having been submitted, 
service connection for peptic ulcer disease is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

 

